IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                         : No. 155 EM 2015
                                             :
                     Petitioner              :
                                             :
                                             :
               v.                            :
                                             :
                                             :
HONORABLE JUDGE DIANA ANHALT                 :
AND HONORABLE SHELIA WOODS-                  :
SKIPPER AND COURT OF COMMON                  :
PLEAS, PHILADELPHIA,                         :
                                             :
                     Respondents             :


                                         ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurists from the caption.

          Mr. Justice Eakin did not participate in the consideration or decision of this

matter.